ITEMID: 001-101316
LANGUAGEISOCODE: ENG
RESPONDENT: LIE
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF SCHÄDLER AND OTHERS v. LIECHTENSTEIN
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Ganna Yudkivska;Isabelle Berro-Lefèvre;Mark Villiger
TEXT: 5. The first applicant, Mr Hans Walter Schädler, was born in 1945, Mr Tobias Johann Schädler was born in 1983, Mr Helmut Julius Beck in 1964, Mr Edmund Eugen Gassner in 1947, Mr Herbert Victor Beck in 1953, Mr Karl Roman Beck in 1951, Mr Werner Benjamin Hilbe in 1953, Mr Franz Josef Schädler in 1946, Mr Oswald Schädler in 1946 and Mr Norbert Schädler in 1960. They live in Triesenberg (Liechtenstein).
6. On 25 and 27 February 2000 a land development plan (Zonenplan) was adopted by referendum in the Municipality of Triesenberg. According to that plan, the main part of a plot of land owned jointly by the applicants fell within a zone in which the construction of buildings was not authorised.
7. By submissions dated 3 April 2000 the first applicant lodged an objection with the Municipality of Triesenberg which received these submissions on 5 April 2000. He contested the lawfulness of the land development plan and of the procedure by which it had been approved and requested that the plot of land in question be designated as building land.
8. On 22 November 2000 the Municipality of Triesenberg dismissed the first applicant’s objection. It found, in particular, that the applicants’ plot of land had not been classified as building land prior to the adoption of the land development plan either. The decision was issued and sent to the first applicant on 22 January 2001.
9. On 22 October 2002 the Liechtenstein Government dismissed the complaint made by the first applicant on 6 February 2001 about the municipality’s decision. That decision was issued on 23 October 2002.
10. By letter of 11 June 2003 the first applicant informed the Administrative Court that he intended to pursue his complaint lodged on 11 November 2002 regarding the Government’s decision in person, his counsel having informed him that his complaint had no sufficient prospects of success.
11. On 4 August 2003 the Liechtenstein Administrative Court (Verwaltungsbeschwerdeinstanz), having held a hearing on 25 June 2003 in which it heard a witness and inspected the locus in quo, dismissed the applicants’ complaint. It noted that the first applicant, following doubts expressed by it regarding his standing in the proceedings, now brought the complaint both on his own behalf and on behalf of ten further joint owners (nine of whom are applicants before this Court). The latter had also authorised the previous proceedings instituted by the first applicant alone (a written authorisation dated 25 June 2003 was submitted in the hearing). The Administrative Court found that the municipality’s decision not to incorporate the applicants’ plot of land into an area designated as building land had not been arbitrary, particularly when compared to the classification of other plots of land in the land development plan. The applicants’ plot of land had not previously been in an area classified as building land and was not suitable for construction for lack of water installations.
12. By submissions dated 15 August 2003, which were received at the Liechtenstein Constitutional Court (Staatsgerichtshof) on 19 August 2003, the applicants lodged a constitutional complaint with the Liechtenstein Constitutional Court in respect of the decision taken by the Administrative Court. Relying on the principles of legality and proportionality, the prohibition of arbitrariness and the right to property, they argued, in particular, that their plot of land, designated as non-building land, had been treated less favourably than other plots of land in a comparable situation.
13. The final deliberations in private fixed for 2 March 2004 had to be cancelled as, following the withdrawal of several judges, there was an insufficient number of judges available to hear the case.
14. In April and May 2004 both the first applicant and the Municipality of Triesenberg informed the Liechtenstein Constitutional Court that they had entered into negotiations following which the constitutional complaint might later be withdrawn. The Constitutional Court’s deliberations in private fixed for 3 May 2004 were accordingly cancelled. On 21 June 2004 the Municipality informed that court that it had included a part of the applicants’ plot of land in the area designated as building land. The applicants did not, however, withdraw their constitutional complaint thereupon.
15. By submissions dated 4 March 2005 and 9 May 2005 the applicants’ new counsel requested the Constitutional Court to join the applicants’ complaint to that of K.S. and to hold a hearing. They further submitted that their right to an independent and impartial tribunal established by law under Article 6 of the Convention had been breached in that the relevant provisions of the Municipality Act (Gemeindegesetz) did not clearly determine the body competent to decide on land development plans and as the citizens had adopted the plan. The land development plan of the Municipality of Triesenberg was void as it had been set up in violation of the provisions for the protection of property. Furthermore, their right to property under Article 1 of Protocol no. 1 had been breached as the relevant provisions of the Construction Code (Baugesetz) were not a sufficiently clear legal basis for the adoption of land development plans which interfered with the right to property. The adoption of the land development plan at issue had excluded the applicants’ plot of land from the area designated as building land and amounted to an illegal and arbitrary restriction of the use of their property without payment of compensation.
16. On 10 May 2005 the Liechtenstein Constitutional Court, having deliberated in private, decided to adjourn its decision in view of the voluminous observations and requests to take evidence submitted by the applicants’ counsel the day before.
17. On 4 April 2006 the Liechtenstein Constitutional Court, having deliberated in private, refused to join the applicants’ complaint to that of K.S. and, taking into consideration the applicants’ request made the same day, adjourned its decision and decided to hold a public hearing.
18. On 15 May 2006 the Liechtenstein Constitutional Court held a public hearing. In its deliberations (in private), it then decided to dismiss as inadmissible the applicants’ request to declare void the vote of 25 and 27 February 2000 in the Municipality of Triesenberg as the applicants had failed to lodge a separate complaint in respect of that vote with the Government. It further rejected the remainder of the applicants’ complaints as ill-founded (case no. StGH 2003/71).
19. The Liechtenstein Constitutional Court found that there had been no violation of the applicants’ constitutional right to equality or of the prohibition of arbitrariness as it had not been unreasonable not to include the applicants’ entire plot of land in an area designated as building land. Nor had the applicants’ right to property been violated. The refusal to grant the applicants a privilege by not including their plot of land in an area designated as building land did not interfere with their property rights.
20. On 20 December 2007 the Liechtenstein Constitutional Court’s judgment was served on the applicants’ counsel.
21. In a judgment adopted on 4 November 2008 concerning a complaint brought by K.S., the Liechtenstein Constitutional Court held that Article 6 § 1 of the Convention had been breached in the proceedings before it (file no. StGH 2004/58). The Constitutional Court found that the length of the proceedings at issue, which equally concerned the land development plan of the Municipality of Triesenberg and had been pending for four years and three months before it, had been excessive. The fact that K.S. had repeatedly asked to adjourn the proceedings shortly before the date fixed for the final deliberations did not justify the duration of the proceedings, in particular because the Constitutional Court had remained inactive for a longer period of time after having held an oral hearing.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
